DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, this claim includes a limitation stating “further cause the network controller to the temporary second point code of each signal transfer point device”.  It appears this unclear language may be the result of a type omitting the word “remove” between the words “to” and “the”.  For example, the language of claim 16 is similar to the language of claims 2 and 9 which are directed towards removing the temporary second code point.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khadri et al. (U.S. Publication US 2003/0031307 A1) in view of Daoud et al. (U.S. Publication US 2004/0062377 A1).
With respect to claims 1, 8, and 15, Khadri et al. discloses a network controller configured to perform a method of managing network devices, the network controller comprising: memory having computer-readable instructions stored therein; and one or more processors configured to execute the computer-readable instructions to perform the method (See the abstract and page 3 paragraphs 23-24 of Khadri et al. for reference to a method of managing routing nodes implemented via modules within an STP or signaling gateway routing node, i.e. each of which is a type of network controller, and including microprocessors executing software instructions).  Khadri et al. also discloses identifying a first pair of signal transfer point devices to be decommissioned from a telecommunication network (See page 4 paragraphs 44-47 and Figure 4 of Khadri et al. for reference to identifying one of multiple mated pairs of STPs to be eliminated to consolidate an STP routing infrastructure).  Khadri et al. further discloses identifying a second pair of signal transfer point devices to assume, in part, functionalities of the first pair of signal transfer point devices, each signal transfer point device of the first pair and the second pair having at least one primary point code and at least one secondary point code (See page 2 paragraphs 18-19, page 4 paragraphs 44-47, and Figures 4 of Khadri et al. for reference to identifying another STP pair to be re-assigned the functionality of the eliminated STP pair, wherein each STP router may be provisioned with a true point code, i.e. a primary point code, and a secondary true point code).  Khadri et al. also discloses modifying at least one secondary point code of each signal transfer point device of the second pair with a primary point code of at least one signal transfer point device of the first pair (See page 2 paragraphs 18-19, page 4 paragraph 48, and Figure 5 of Khadri et al. for reference to modifying a remaining STP pair when eliminating a STP pair such that the secondary point code of each the remaining STP is the former primary point code of an STP of the eliminated pair).  Although Khadri et al. does disclose eliminating an STP pair and having the functionality of the eliminated STP pair be performed by another STP pair by re-assigning the true point codes of the eliminated pair as a secondary point codes of the other STP pair, Khadri et al. does not specifically disclose how such a re-assignment of point codes is made as the STP pair is eliminated.  Specifically, Khadri et al. does not disclose assigning a temporary secondary point code to each signal transfer point device of the first pair.  However, Daoud et al., in the field of communications, discloses a method of transitioning, i.e. re-assigning, point codes from one device to another device wherein a temporary point code is designated for each trunk link being transitioned between (See page 1 paragraph 4, pages 2-3 paragraphs 19-26, and Figures 2A-2B of Daoud et al.).  Using temporary point codes during transition of point codes between devices has the advantage of allowing signals to be continued to be properly routed between devices as the transition is performed.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Daoud et al., to combine using temporary point codes, as suggested by Daoud et al., within the system and method of Khadri et al., when moving point codes from one device to another devices, i.e. between the STP pairs of Khadri et al., with the motivation being to allow signals to be continued to be properly routed between devices, such as the STP pairs, as the transition is performed.
	With respect to claims 2, 9, and 16, as shown above with respect to the rejection of claims 1, 8, and 15, Daoud et al. renders obvious using temporary point codes when transitioning point codes between devices.  Daoud et al. also discloses that after the transition is complete, the original point codes are assumed by the new device and the previous device is no longer used for the point codes, such that the temporary point codes are effectively removed (See page 3 paragraphs 25-26 of Daoud et al.).  Thus, this claim is rejected for the same reasons as applied above to claims 1, 8, and 15.
	With respect to claims 3, 10, and 17, as shown above with respect to the rejection of claims 1, 8, and 15, Daoud et al. renders obvious using temporary point codes when transitioning point codes between devices.  Khadri et al. also discloses point codes that are unique to STP of a pair to which they are assigned (See page 4 paragraph 44 and Figure 4 of Khadri et al. for reference to devices being assigned unique point code values).  Using unique point codes allows signals to be properly routed to specifically identified destinations.  Thus, it would have been obvious that when using temporary point codes, as suggested by Daoud et al., these point codes should also be unique to facilitate proper routing of signals.
	With respect to claims 4, 11, and 18, Khadri et al. discloses activating, on each signal transfer point device of the first pair and the second pair and prior to assigning the temporary secondary point code to each signal transfer point device of the first pair, a multiple point code feature (See page 2 paragraph 18 page 3 paragraph 22, page 5 paragraph 52, and Figure 6 of Khadri et al. for reference to each of the STPs having a multiple point code routing functionality that is activated before performing the consolidation of STP pairs).
	With respect to claims 5 and 12, Khadri et al. discloses wherein each signal transfer point device of the first pair and the second pair are located in different geographical locations (See page 4 paragraph 44 and Figure 4 of Khadri et al. for reference to the different STP pairs being part of different networks, such that they are located in different physical devices of the different networks, i.e. different geographical locations).
	With respect to claims 6, 13, and 19, as shown above with respect to the rejection of claims 1, 8, and 15, Daoud et al. renders obvious using temporary point codes when transitioning point codes between devices.  Daoud et al. also discloses wherein the modifying the at least one secondary point code of each signal transfer point device of the second pair is a per link set process (See page 2-3 paragraphs 19-26 and Figures 2A-2B of Daoud et al. for reference to modifying point codes on a per trunk, i.e. link, basis in order to transition each trunk between devices).  Thus, this claim is rejected for the same reasons as applied above to claims 1, 8, and 15.
	With respect to claims 7, 14, and 20, Khadri et al. discloses wherein each link set connects one signal transfer point device of the first pair to a different signal transfer point device of the second pair (See page 4 paragraph 44 and Figure 4 of Khadri et al. for reference to there being links from each STP of the first pair to a different STP of the second pair).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Agarwal et al. (U.S. Publication US 2008/0285737 A1) discloses another relevant system and method migrating link sets between signaling points.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461